Citation Nr: 0607751	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of right ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracic spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to November 
1999.  His separation documents reflect that he retired with 
20 years' service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the veteran perfected an appeal as to 
the issue of service connection for folliculitis.  The record 
shows that the veteran consistently described this skin 
condition as involving his groin, buttocks and inner thighs. 
Subsequently, the RO granted service connection for tinea 
cruris.  In a July 2005 letter, the RO notified the veteran 
that it considered the issue of service connection for 
folliculitis to be fully resolved with the grant of service 
connection for tinea cruris.  The veteran and his 
representative did not disagree.  Thus, the Board finds that 
the issue of service connection for folliculitis, tinea 
cruris, is no longer on appeal.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
complaints of pain, objective observations of limited range 
of motion and mild ligamentous laxity, but no X-ray evidence 
of abnormalities.

2.  The veteran's thoracic spine strain is manifested by 
painful, limited motion with muscle spasm but absent listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, or abnormal mobility on forced motion; and 
X-ray evidence of scoliosis and early degenerative changes 
and narrowing at disc spaces T10-T11 without fracture and 
with normal neurological findings.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for the residuals of right ankle sprain are not met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2005).

2.  The criteria for an initial evaluation of 20 percent, but 
no higher, for thoracic spine strain are met effective 
December 1, 1999.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (prior to 2003) and 5235 through 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
the veteran filed his claim prior to the effective date for 
VCAA, hence the appropriate notice was not given prior to the 
initial AOJ decision.  In addition, the initial claims were 
for service connection, which was granted.  The veteran 
appealed the evaluations assigned, hence the issues now on 
appeal are "downstream" issues.  Notwithstanding, the RO 
issued letters concerning the evaluations assigned the newly 
service connected claims in October 2005.  In addition, the 
October 2002 statement of the case (SOC), and September 2005 
supplemental statement of the case (SSOC) provided notice of 
the laws and regulations, including the changed regulations 
governing the evaluation of back disabilities.  These 
documents notified the veteran that evidence and information 
was necessary to substantiate his claim for higher initial 
evaluations, and requested that he provide it.  In addition, 
the VA fully notified the veteran of what was required to 
substantiate his claims.  Together, the letters, SOC and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for him, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that an effective date for the award of benefits will 
be assigned where an initial increased evaluation or 
increased evaluation is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an initial increased evaluations 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, 
based on the outcome set forth below, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Concerning the claim for a higher initial evaluation for 
thoracic spine, the Board has granted a 20 percent, and no 
greater, evaluation from the date of service connection.  
This is the earliest effective date allowed by the 
regulations, thus there is no prejudice to the veteran in 
granting the higher evaluation.  See 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400(b)(2)(i) (2005); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The RO obtained service medical 
records and VA and non-VA treatment records, as well as 
written statements from the veteran.  Furthermore, the 
veteran submitted additional private medical records, which 
the RO considered.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was afforded 
VA examinations in June 2000, March 2003, and August 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Higher Initial Evaluations

The veteran claimed service connection for various 
disabilities in February 2000, including right ankle and mid-
back disabilities.  The RO granted service connection for 
these conditions, and the veteran appealed the evaluations 
assigned, averring that his disabilities were productive of 
greater impairment than reflected by the originally assigned 
evaluations.  In particular, the veteran stated that his 
right ankle gives out on him, and that his painful upper back 
continues to require treatment.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted service 
connection for both the residuals of right ankle sprain and 
thoracic spine strain in its July 2000 rating decision, 
assigning both disabilities 10 percent evaluations, 
respectively, effective December 1, 1999, the day after the 
veteran's discharge from active service.  Accordingly, the 
Board will consider the proper evaluation to be assigned for 
these disabilities from the time period beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson.  

A.  Right Ankle

The current 10 percent evaluation was assigned under 
Diagnostic Code 5271, for moderate limitation of right ankle 
motion.  A 20 percent evaluation is warranted under 
Diagnostic Code 5271 for marked limitation of motion of the 
ankle or, under Diagnostic Code 5270 for ankylosis of the 
ankle in plantar flexion, less than 30 degrees, a 30 percent 
evaluation for ankylosis in plantar flexion between 30 
degrees and 40 degrees or, under Diagnostic Code 5272 for 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 
through 5272 (2005).    

The veteran's reports of medical history and examination at 
June 1999 discharge from active service reflect complaints 
that the right ankle locks up and a history of right ankle 
pain without findings of any musculoskeletal defects, 
abnormalities, diagnoses or other findings.

A June 2000 VA examination shows complaints of locking two 
times a month while walking, popping, occasional swelling, 
and soreness worsening over the course of the day.  The 
examiner noted that the veteran walked with a normal gait and 
recorded objective findings of soft tissue swelling over the 
dorsum of the foot at the instep, tenderness, and moderate to 
severe laxity of the anterior talofibular ligament with 
slight medial displacement on passive testing and audible, 
palpable clicking.  Range of ankle joint motion was measured 
at 15 degrees dorsiflexion and 45 degrees plantar flexion, 
bilaterally.  The examiner noted slight pes clavus, but 
X-rays showed no fracture or malalignment and normal joint 
spaces and tissue.  The diagnosis was moderate to several 
ankle strain.

Private medical treatment records show that the veteran 
reported for emergency care following collapse of his ankle 
in August 2002.  The physician observed him to have some 
trouble ambulating, and to manifest tenderness in the 
anterior ligament of the right ankle absent heat or erythema.  
There was no diagnosis provided, but a crutch was prescribed 
and the veteran refused prescribed medications.  

At a March 2003 VA examination, the veteran reported constant 
soreness, locking occurring two times a week, frequent 
popping, and that he must wear high boots for support.  He 
noted that the condition did not interfere with his ability 
perform work duties or activities of daily living and that he 
did not take any medication or require assistive devices for 
ambulation.  The examiner recorded objective observations 
mild laxity of the medial collateral ligament, with pain and 
mild left shift of the ankle mortis when the ligament was 
stressed but no swelling or tenderness.  Lateral and 
posterior ligaments were intact, and range of right ankle 
joint motion was measured at 20 degrees dorsiflexion and 40 
degrees plantar flexion with mild fatigue but no deficit in 
strength, speed, or coordination.  X-rays were normal.  The 
assessment was right ankle strain.

At an August 2005 VA examination, the veteran reported 
continuing pain, and that his ankle joint locked two times 
per day and sometimes gave way.  He denied the need for 
braces, splints, assisstive devices, and stated he did not 
require special shoes or orthotics.  He reported that he had 
missed no work in the past year as a result of his right 
ankle disability.  The examiner objective observed signs of 
mild ligamentous instability, both medially and laterally, 
and a small amount of bony crepitus.  Range of motion was 
measured at minus 20 degrees dorsiflexion and 45 degrees 
plantar flexion, bilaterally.  Repeated range of motion 
produced no fatigue, weakness, locking, or lack of endurance.  
X-rays showed no articular, osseous or soft tissue 
abnormalities.  The diagnosis was right ankle strain with 
mild instability.

This evidence does not reflect findings of limitation of 
motion that is more than moderate.  The range of right ankle 
plantar flexion is reported as normal, or 45 degrees, in all 
but the March 2003 VA examination report, when it was 
measured only five degrees less, at 40 degrees.  Similarly, 
the range of dorsiflexion is reported as normal, or 20 
degrees save for the June 2000 VA examination report, when it 
was measured only five degrees less, at 15 degrees.  
Moreover, repetitive use was reported to result in mild 
fatigue, but no greater limitation of motion.  

The Board observes that the "-20" degrees in dorsiflexion 
as reported in August 2005 appears odd.  Given the examiner's 
notation that the measurement is bilateral, that there were 
no clinical findings of any bony abnormality-reported either 
in the examination or in treatment records-such as to allow 
the joint either to move that far inward or to be ankylosed, 
and that there are no findings in the treatment record or 
other VA examination report reflecting similar findings, 
injury or condition leading to such extreme movement or lack 
thereof in the joint, the Board finds that the notation is a 
typographical error.  A more reasonable interpretation of the 
evidence is that the dash preceding the numeral must have 
been intended to show the range, such as in "0-20."  
However, even accepting, without finding, that the notation 
is as appears, "-20," there is no other medical evidence of 
record to support that the veteran's right ankle is either 
ankylosed or otherwise manifested with such deformity to 
allow such range of motion.  Thus, the medical evidence does 
not establish that the veteran's right ankle disability 
approximates limitation of motion that is more than moderate 
based on this single manifestation.

Similarly, outpatient records document a reported ankle 
collapse in October 2002, with reduced range of motion.  
However, there are no further entries.  VA examinations after 
this time reflect that the veteran consistently denied the 
need for brace, assisstive devices or prescribed medication, 
and stated that his right ankle disability did not interfere 
with his occupation or daily living.  Accordingly, this 
single incident does not provide a sufficient basis upon 
which to find that the veteran's disability approximates 
limitation of motion that is more than moderate.

Finally, the Board notes that X-ray findings do not 
demonstrate that the veteran's right ankle is ankylosed or 
manifested by the presence of arthritis or other joint 
abnormality at present.  The medical evidence reflects that 
the veteran can move his right ankle, albeit with pain and 
limitation, and that his right ankle joint is characterized 
by normal joint spaces and tissue without fracture or 
malalignment.

Other 20 percent evaluations are proffered for malunion of 
the os calcis or astragalus with marked deformity, and for 
astragalectomy, under Diagnostic Codes 5273 and 5274.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  However, 
the medical evidence simply does not reflect that the 
veteran's right ankle condition is manifested by malunion of 
the os calcis or astragalus, or that he has undergone 
astragalectomy.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the right ankle 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Other symptoms required under the 
other diagnostic codes are either not present or considered 
in the 10 percent evaluation already afforded under 
Diagnostic Code 5271.  Specifically, the veteran has not 
undergone astragalectomy, as required under Diagnostic Code 
5274, nor does he manifest malunion of the os calcis or 
astragalus, as required under Diagnostic Code 5273.  Medical 
evidence does not evidence ankylosis of the subastragalar or 
tarsal joint in either good or poor weight-bearing positions, 
as required under Diagnostic Code 5272.  Finally, as 
discussed above, the veteran does not manifest symptomatology 
approximating ankylosis in plantar flexion or dorsiflexion or 
with abduction, adduction, inversion or eversion deformity as 
required under Diagnostic Code 5270.

Diagnostic Code 5003 affords a 10 percent evaluation for each 
major joint affected percent evaluation for degenerative 
arthritis established by X-ray findings productive of limited 
motion where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  However, the 
medical evidence does not reveal clinical findings, or 
diagnoses, of degenerative arthritis in the present case.  
Moreover, even if degenerative arthritis had been found or 
diagnosed, the 10 percent evaluation now assigned under 
Diagnostic Code 5271 contemplates limitation of motion.  
Therefore, a grant of a separate, compensable evaluation 
under Diagnostic Code 5003 is not permissible under 38 C.F.R. 
§ 4.14 (2005). 

In evaluating the veteran's service-connected residuals of 
right ankle sprain, the Board considered the disabling 
effects of pain and stiffness as indicated in the above 
discussions.  See DeLuca, supra.  Objective observations of 
pain and pain on motion, ligamentous laxity, and soft tissue 
swelling were contemplated in the evaluation herein confirmed 
and continued.  The veteran reported flare-ups of right ankle 
symptoms, including locking and collapse, and of his thoracic 
spine disability, and ligamentous laxity was found in the 
right ankle.  However, repetitive use was found to produce no 
further impairment in the right ankle, including locking.  
The presence of other factors listed in 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a is not shown.

The Board considered the application of "staged ratings," 
as required by Fenderson, supra.  However, for reasons 
discussed above, the Board finds that a preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent at any time throughout the period under 
consideration.  Thus, the claim is denied.

The veteran does not contend that his service-connected right 
ankle disability interferes with his current employment or 
his activities of daily living, and the evidence does not 
reflect that an exceptional disability picture exists.  The 
veteran has not required treatment so frequent, or 
hospitalization, such as to render the application of the 
schedular criteria impractical.  Therefore, the evidence does 
not show that the impairment resulting solely from the right 
ankle disability warrants extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

B.  Thoracic Spine

The RO evaluated the veteran's thoracic spine disability 
under Diagnostic Code 5291, which contemplated limitation of 
motion of the dorsal spine and afforded a 10 percent 
evaluation for slight limitation of motion.  This is the 
highest evaluation afforded by this diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 23, 
2002).  

A 20 percent evaluation is warranted, analogously (see 
38 C.F.R. § 4.27) under the criteria for residuals of 
lumbosacral spine manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is afforded for 
severe lumbosacral spine manifested by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Higher evaluations are also afforded for residuals of 
fracture vertebrae without cord involvement and involving 
abnormal mobility requiring a neck brace (60 percent under 
Diagnostic Code 5286) or involving definite limited motion or 
muscle spasm with demonstrable deformity of vertebral body 
(10 percent for each affected vertebral body under Diagnostic 
Code 5285), complete bony fixation of the spine at an 
favorable angle (60 percent under Diagnostic Code 5286), or 
severe intervertebral disc syndrome characterized by 
recurring attacks with intermittent relief (40 percent under 
Diagnostic Code 5293).  38 C.F.R. § 4.71a (prior to September 
23, 2002).

The veteran's reports of medical history and examination at 
discharge from active service in June 1999 reflect complaints 
of back pain but no findings of any spine defects, 
abnormalities, diagnoses or other findings.

A June 2000 VA examination shows complaints of constant mid 
back pain.  The examiner observed mild spasm and tenderness 
in the mid thoracic paraspinous muscles.  Range of motion was 
measured at 80 degrees flexion, 30 degrees extension, 25 
degrees lateral bending, and 45 degrees rotation, 
bilaterally.  Deep tendon reflexes were 2+ and symmetrical.  
Straight leg raising was negative to 80 degrees, bilaterally.  
There were no findings of numbness, weakness, or atrophy in 
the lower extremities.  The diagnosis was mild mid-back 
strain.

Private medical treatment records show complaints of and 
treatment for back pain.  In September 2001, he reported with 
left thoracic and shoulder pain after pulling a heavy load at 
work.  The assessment was cervico-thoracic strain.  The 
physician recommended anti-inflammatory medication and 
treatment with ice, heat, range of motion and stretching 
exercises, and that the veteran modify his duties at work.   
In June 2002, an assessment of thoracic strain absent 
radiation or weakness was noted.  In October 2002, the 
records reflect the veteran reported for physical therapy for 
upper back and left shoulder problems.  He was assessed with 
thoracic strain and likely impingement syndrome.  Left 
paraspinal spasm, guarding, and paresthesias in the left arm 
were observed.  In September 2003, symptomatic thoracic 
outlet syndrome was assessed.   In May 2003 and 2004, the 
veteran reported back and shoulder pain associated with 
ladder work at his job.  

At a March 2003 VA examination, the veteran reported 
complaints of a knot in the muscle next to his left shoulder 
blade.  He stated that the condition did not interfere with 
his ability perform work duties or activities of daily 
living.  He reported needing no assisstive devices.  The 
examiner recorded objective observations of moderate 
tenderness and mild spasm in the left rhomboid muscle.  
Curvature of the spine was normal, and range of motion was 
measured at 30 degrees flexion, zero degrees extension, 45 
degrees lateral bending, 45 degrees rotation, bilaterally, 
with mild to moderate stiffness on all movement.  The 
examiner stated that the range of motion shown was normal for 
the thoracic spine, but that repetitive motion resulted in 
mild increase in soreness and stiffness at all degrees absent 
change in range of motion or decreased strength, speed, 
coordination or fatigue.  The assessment was thoracic spine 
strain, essentially unchanged from June 2000.

At an August 2005 VA examination, the veteran reported his 
symptoms had improved with exercises and chiropractic 
manipulation.  Concerning the impact of his thoracic spine 
disability on his work, he reported that he had missed work 
one to two times in the past year and that he experienced 
flare ups one to two times per week.  The examiner reported 
objective observations of tenderness in the thoracic spine 
without palpable masses or crepitus with motion.  Range of 
motion measured 90 degrees flexion, minus 30 degrees 
extension, 30 degrees lateral flexion, bilaterally, and 35 
degrees rotation, bilaterally.  The examiner noted that the 
veteran did not evidence pain on range of motion.  Repetitive 
motion produced no fatigue, weakness, or lack of endurance.  
Knee, ankle, biceps, and triceps jerks were noted to be 
symmetrical and normal.  X-rays revealed scoliosis to the 
left at T8-T9, and early degenerative changes and narrowing 
at disc spaces T10-T11 without evidence of paraspinal masses.  
The diagnosis was degenerative disc disease with scoliosis.

The medical evidence demonstrates that the veteran's thoracic 
spine disability is characterized by muscle spasms, 
tenderness, and limitation of motion, as described in VA 
examinations conducted in June 2000, March 2003, and August 
2005.  In addition, medical treatment records reflect 
findings of spasms, tenderness exacerbated by motion, and 
findings of thoracic strain.  Considering this evidence along 
with the disabling effects of painful motion, fatigue, and 
stiffness as indicated in DeLuca, supra, and the other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board 
concludes that a 20 percent evaluation is warranted for the 
veteran's thoracic spine disability under Diagnostic Code 
5295.

However, the evidence does not reflect that the veteran's 
symptoms of thoracic strain are manifested by listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
or marked limitation of forward bending.  And, while the 
August 2005 X-rays reveal osteo-arthritis changes and 
narrowing of joint spaces, the evidence does not show that 
these findings are accompanied by abnormal mobility on forced 
motion.  Rather, the report reflects that the veteran has 90 
degrees flexion without crepitus, pain, or other abnormality 
on motion.

Other higher evaluations are afforded for ankylosis of the 
spine, in part or in whole.  Diagnostic Code 5286 affords a 
60 percent evaluation for favorable ankylosis of the entire 
spine, and Diagnostic Code 5288 affords a 30 percent 
evaluation for unfavorable ankylosis of the dorsal spine.  

The Board observes that the "30" degrees flexion and "0" 
degrees extension reported in March 2003 appears incongruent 
with the examiner's notations that the veteran's thoracic 
spine disability was essentially unchanged from June 2000 and 
that the range of measurement is normal for the thoracic 
spine.  In addition, the notation in August 2005 of "-30" 
degrees extension appears odd.  Given the lack of any other 
amplifying notation, such as X-ray results reflecting bony 
abnormality such that would allow such an extreme motion or, 
in the alternative, indicative of ankylosis, the Board finds 
that the notation in August 2005, similar to the notation of 
"-20" concerning measurement of right ankle range of 
motion, is a typographical error.  A more reasonable 
interpretation of the evidence is that the dash preceding the 
numeral must have been intended to show the range, such as in 
"0-30," which would also be congruent with the text of the 
report.  However, even accepting, without finding, that the 
notations are as appears, "30" degrees flexion and "0" 
degrees extension, "-30," without further corroborating 
evidence in the medical record, these findings, alone, cannot 
establish that the veteran's thoracic spine is either 
ankylosed or otherwise manifested with such deformity to 
allow such range of motion.  The medical evidence reflects 
that the veteran can move his dorsal spine, even under the 
more restricted measurements here provided.  Thus, the 
medical evidence does not show that the veteran's thoracic 
spine approximates such limitation as would warrant higher 
evaluation under the criteria.  Thus, the Board finds that 
the medical evidence does not establish that the veteran's 
thoracic spine is ankylosed-either in part or whole, as 
required under Diagnostic Codes 5288 and 5286, respectively.  

Other higher evaluations are proffered for the residuals of 
vertebral fractures, with or without cord involvement, under 
Diagnostic Code 5285, and for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief; 
however, the medical evidence simply does not reflect that 
required manifestations are present at this time.  First, the 
evidence does not show that the veteran's thoracic spine is 
manifested by residuals of vertebral fractures.  Second, 
while the August 2005 VA examination report presents a 
diagnosis of degenerative disc disease, there are no clinical 
findings of neurological symptoms associated with the disc 
affected.  VA medical examinations consistently reflect 
clinical findings of no numbness, weakness, atrophy, and of 
symmetrical and normal deep tendon reflexes and knee, ankle, 
biceps, and triceps jerks.  There are no findings of weakness 
and the veteran has not complained of, nor has any medical 
professional noted findings of, radiculopathy or decreased 
sensation attributed to the thoracic spine.  The Board 
observes that outpatient treatment records, in contrast to 
the VA examination reports, reflect a finding of deep tendon 
reflexes at 2 of 4 in June 2002 and of paresthesias in the 
left arm in October 2002.  However, these observations were 
accompanied by findings of no radiation or weakness, strength 
measured at 5 of 5 in June 2002 and an assessment of likely 
left shoulder impingement in October 2002.  

The Board notes that the RO denied service connection for a 
left shoulder condition to include shoulder blade pain, left 
biceps pain, and left hand numbness in September 2003 and the 
veteran did not appeal this decision.  Thus, the Board is 
precluded from considering left shoulder manifestations in 
evaluating the service-connected thoracic spine disability.   

The regulations governing spinal disabilities were revised 
during the pendency of the veteran's claim.  The regulations 
regarding intervertebral disc syndrome were revised effective 
September 23, 2002.  Under the revised regulations, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation 
was afforded for incapacitating episodes having a total 
duration of at least four weeks during the past 12 months. 
The notes to the regulations define an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician. The notes also define chronic orthopedic and 
neurologic manifestations to mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the dorsal spine is no longer evaluated 
separately but is evaluated in conjunction with the lumbar 
spine, and is to be evaluated with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  A 40 percent evaluation is afforded for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

Notes following the General Rating Formula explain that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Here, the Board finds that the medical evidence does not 
establish that the veteran's thoracic spine disability 
warrants an evaluation in excess of 20 percent under the 
revised criteria.  First, while the medical evidence shows 
that the thoracic spine is manifested by muscle spasms 
productive of scoliosis, as required to warrant a 20 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine that became effective September 26, 
2003 (See Diagnostic Code 5237), the veteran does not 
evidence range of thoracolumbar spine to 30 degrees forward 
flexion or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Rather, the medical evidence, including 
the August 2005 VA examination report, reflects no findings 
of ankylosis.  In fact, the veteran was able to move his 
thoracic spine, albeit with stiffness and pain upon motion.  

As discussed above, the medical evidence does present an odd 
report of range of measurement in March 2003 and August 2005 
VA examination reports.  The Board observes that the 30 
degrees flexion reported in March 2003, if taken at face 
value, precedes the effective date of the general formula for 
evaluating spine diseases and injuries (September 26, 2003) 
and hence could not provide the basis for an increased 
evaluation.  The zero to "-30" degrees extension reported 
in August 2005, if interpreted to show either ankylosis or 
abnormality severe enough to be productive of such wide range 
of motion, is uncorroborated by the balance of the medical 
evidence, which demonstrates that the veteran's thoracic 
spine is neither ankylosed nor deformed to a degree allowing 
such movement.  As discussed in detail above, the medical 
evidence reflects that the veteran has range of motion in his 
thoracic spine, albeit limited, and that his thoracic spine 
is manifested by early degenerative disc disease at T10-T11 
with scoliosis at approximately T8-T9.

The August 2005 VA examination report does show a diagnosis 
of degenerative disc disease, however, the medical evidence 
does not reflect that the veteran either reported 
incapacitating episodes of at least four weeks in the past 12 
months, or that he required treatment of a physician for 
same, with prescribed bed rest.  While the veteran reported 
experiencing flare-ups one to two times per week in August 
2005, he reported losing only one to two days to work in the 
past 12 months.  Therefore, the threshold for a 40 degree 
evaluation is not met under these criteria.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the lumbar and 
thoracic spine disabilities.  In this decision, the Board 
rated the veteran's thoracic spine as limitation of dorsal 
spine (Diagnostic Code 5291) as evaluated under evaluated 
under the criteria for lumbosacral strain (Diagnostic Code 
5293).  It is noted that the criteria for Diagnostic Code 
5293 specifically includes limitation of range of motion.  
Separate evaluation under either diagnostic codes, such as 
Diagnostic Code 5291 of the old criteria, or 5237 based on 
limitation of motion under the new criteria, is prohibited 
under 38 C.F.R. § 4.14.  In addition, while the veteran has 
been diagnosed with degenerative disc disease, the medical 
evidence does not show that the veteran manifests 
neurological findings such as would warrant separate 
compensable evaluations as is contemplated.  The August 2005 
VA examination reflects no complaints or findings of 
neurological pathology and findings of symmetrical and normal 
knee, ankle, biceps, and triceps jerks.  As such, the medical 
evidence does not reveal objectively observed neurological 
findings manifested as part of the veteran's service-
connected thoracic spine disability.  .  

After review of the medical evidence, the Board finds that 
the medical evidence supports an initial evaluation of 20 
percent, but no higher, for the veteran's thoracic spine 
disability, under both the old and the revised criteria from 
December 1, 1999.  

The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, as it finds that is most 
favorable to the veteran.  See  VAOPGCPREC 7-2003 (November 
19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board 
notes, however, that the grant of any such increased 
evaluation that could have been based on the new criteria can 
only be effective as of the date the new criteria became 
effective.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The application of "staged ratings" was considered, in 
accordance with Fenderson, supra.  However, in the present 
case, the Board finds it may grant the 20 percent evaluation 
to the date of service connection, December 1, 1999.  
Accordingly, the Board concludes that the veteran is entitled 
to a 20 percent evaluation for thoracic spine strain, but 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  

The veteran reported that his service-connected thoracic 
spine disability caused him to miss work one to two times in 
the last year.  However, the evidence does not reflect that 
an exceptional disability picture exists in the present case.  
The veteran has not required treatment so frequent, or 
hospitalization, such as to render the application of the 
schedular criteria impractical.  Rather, the record shows 
that the veteran in able to continue employment, and that he 
does so.  Hence, as a whole, the evidence does not show that 
the impairment resulting solely from thoracic spine 
disability warrants extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

ORDER

An initial evaluation for the residuals of right ankle sprain 
is denied.

An initial evaluation for thoracic spine strain of 20 
percent, and no greater, is granted subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


